DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/21/2022 has been entered.  Claims 1-3, 5 and 7-10 have been amended; claims 11-30 have been canceled; and new claims 31-50 have been added.  Claims 1-10 and 31-50 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-5, 10, 12-14, and 20-23 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-10, 31, 33-41 and 43-50 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claim 1 was amended to recite and claims 31 and 41 were added to recite that the UE transmits an indication of a UE capability that enables the UE to be handed over from multiple source cell groups (CGs) to multiple target CGs; that the UE connects to multiple source CGs; connects to multiple target CGs; and  disconnects from the multiple source CGs. However, these recitations are not supported by Applicant’s specification as filed.  Only paragraph [0103] of Applicant’s specification as filed supports the UE transmitting its capability regarding connection to multiple cell groups.  Paragraph [0103] discloses:
Notably, the example described by FIG. 3 is described in the context of a single source SCG and a single target SCG. However, in some aspects, a capability of the UE may enable the UE to be connected to multiple SCGs at a given time. In such a case, the UE may be handed over from multiple source SCGs to multiple target SCGs. The techniques and apparatuses described in association with FIG. 3 can be applied regardless of the number of target SCGs. For example, the target cell group setup information may include information associated with a set of target SCGs (i.e., one or more target SCGs). Here, the UE may connect to each of the target SCGs in the manner described above, and disconnect from each of a set of source SCGs accordingly. In some aspects, a number of target cell SCGs in the set of SCGs is based at least in part on a UE capability signaled by the UE to the base station.

Although paragraph [0096] discloses that similar techniques to that described in FIG. 3 may be applied in the case of an MCG change (i.e. a handover from a source MCG to a target MCG), the UE capability information disclosed in paragraph [0103] is specific to the UE’s ability to be connected to multiple SCGs at a given time such that it can be handed over from multiple source SCGs to multiple target SCGs.  Accordingly, Applicant’s specification as filed supports a UE capability enabling the UE to be handed over from multiple source SCGs, i.e. source secondary cell groups, to multiple target SCGs, i.e. target secondary cell groups.  There is no support in Applicant’s specification for a UE capability enabling the UE to be handed over from multiple source MCGs to multiple target MCGs.  Thus, the amendments to claim 1 and recitations in claims 31 and 41 recite new matter because they are broader than that supported by the specification as filed.
	Claims 3, 33 and 43 which depend from claims 1, 31 and 41, respectively, are rejected under § 112(a) for the reasons set forth above.
	Claims 4-10, 34-40 and 44-50 are rejected under § 112(a) due to their dependency from claims 1, 31 and 41, respectively.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 31-32, 35-38, 41-42 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2018/0302834 A1, hereinafter “Zhang”) in view of Kim et al (US PG Pub 2022/0264387 A1, hereinafter “Kim II”).
	Regarding claim 1, Zhang (cited in Applicant’s IDS filed on 10/27/2021) teaches a user equipment (UE) (FIG. 2 UE 200) for wireless communication, comprising: a memory (FIG. 2 memory 208); and one or more processors (FIG. 2 processing circuitry 206; ¶ [0023]) operatively coupled to the memory, the memory and the one or more processors configured to: connect to . . . multiple source CGs (FIG. 3; ¶ [0041], [0043] disclose that a UE 306 connects to multiple source booster cells groups 3 and 8); receive a target cell group setup information, wherein the target cell group setup information is associated with . . . multiple target CGs (FIG. 4 reconfig message 420, ¶ [0049] . . . FIG. 4 illustrates a signaling procedure for at least some of the scenarios shown in FIG. 3; ¶ [0059] control information used by the UE 402 to detach from the source cell 404 and synchronize to the target cell 406 (e.g., . . . RRC connection reconfiguration control information —RRCConnectionReconfiguration with IE mobilityControlInfo to initiate the handover procedure {when read in context with the description of FIG. 3, it is readily apparent that the RRCConnectionReconfiguration with IE mobilityControlInfo would be used by the UE 306/402 to connect to the multiple target CGs 4 and 9}); connect to the multiple target CGs based at least in part on the target cell group setup information during a handover from the multiple source CGs to the multiple target CGs (FIG. 3 letter B illustrating the UE 306 connecting to target CGs 4 and 9;  ¶ [0043] . . . In Scenario B, the anchor cell 1 302 may not change during handover, while booster cell 3 and cell 8 may respectively switch to cell 4 and cell 9; ¶ [0059] . . . RRCConnectionReconfiguration with IE mobilityControlInfo to initiate the handover procedure); and disconnect from the multiple source CGs after connecting to the multiple target CGs (¶ [0059] . . . After the transmissions are completed, the communication link between the UE 402 and target cell 406 may be established and subsequently, the existing communication link between the UE 402 and the source cell 404 may be torn down).
	Zhang does not teach transmit an indication of a UE capability associated with the UE, wherein the UE capability enables the UE to be handed over from multiple source cell groups (CGs) to multiple target CGs.
	In analogous art,¶ [0581] of Kim II teaches that a UE transmits an indication of the kind of handover methods supported by the UE and ¶ [0491] discloses that one such method is handing over from multiple source CGs to multiple target CGs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the UE transmits an indication of a UE capability associated with the UE, wherein the UE capability enables the UE to be handed over from multiple source cell groups (CGs) to multiple target CGs as taught by Kim II.   One would have been motivated to do so in order to implement a handover method that prevents a data interruption time from occurring due to handover, which reduces latency.  (Kim II ¶ 0026])

	Regarding claim 2, the combination of Zhang and Kim II, specifically Zhang, teaches wherein the multiple source CGs and the multiple target CGs include a set of source secondary CGs and a set of target secondary CGs, respectively (FIG. 3 source secondary CGs 3 and 8 and target secondary CGs 4 and 9; ¶ ¶ [0041], [0043]).

	Regarding claim 5, the combination of Zhang and Kim II, specifically Zhang, teaches wherein the UE maintains a connection with the multiple source CGs and a connection with the multiple target CGs from a time of the connecting to the multiple target CGs until a time of the disconnecting from the multiple source CGs (¶ [0063] . . . In other Multiple Connectivity (MC) embodiments, the UE 402 may connect to two or more boosting cell groups (SeNBs); ¶ [0064] In MC or DC embodiments . . . After the target cell group is added, both the source and target cell groups may be able to transmit simultaneously. Afterwards, the source cell group can be released. . . In the embodiment shown in FIG. 7, although there is reconfiguration involved (e.g., adding the target cell group and releasing the source cell group), the service interruption may be minimized by permitting the source and target cell group to communicate with the UE simultaneously during switching).

	Regarding claim 6, the combination of Zhang and Kim II, specifically Zhang, teaches wherein the target cell group setup information is received in a target cell group setup information element included in a radio resource control reconfiguration message (¶ [0059] . . . These communications may include the control information used by the UE 402 to detach from the source cell 404 and synchronize to the target cell 406 (e.g., a DL allocation from the source cell 404 as well as RRC connection reconfiguration control information —RRCConnectionReconfiguration {reads on radio resource control reconfiguration message} with IE mobilityControlInfo {reads on target cell group setup information element} to initiate the handover procedure; FIG. 6A).

	Regarding claim 7, Zhang does not teach wherein a number of target cell CGs in the multiple target CGs is based at least in part on the UE capability of the UE.
	In analogous art,¶ [0581] of Kim II teaches that a UE transmits an indication of the kind of handover methods supported by the UE and ¶ [0491] discloses that one such method is handing over from multiple source CGs to multiple target CGs, in particular from two source CGs to two target CGs .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Kim II such that the number of target cell CGs in the multiple target CGs is based at least in part on the UE capability of the UE as further taught by Kim II.   One would have been motivated to do so in order to implement a multi-connectivity handover method that prevents a data interruption time from occurring due to handover, which reduces latency.  (Kim II ¶ 0026])

	Regarding claim 8, the combination of Zhang and Kim II, specifically Zhang, teaches wherein the disconnect from the multiple source CGs is triggered based at least in part on a CG switching indication received in a radio resource control (RRC) reconfiguration message (¶ [0059] . . . a number of control-based communications may be transmitted between the UE 402 and either the source cell 404 or the target cell 406 during handover. These communications may include the control information used by the UE 402 to detach from the source cell 404 and synchronize to the target cell 406 {reads on CG switching indication} (e.g., a RRC connection reconfiguration control information —RRCConnectionReconfiguration with IE mobilityControlInfo to initiate the handover procedure)). 

	Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 1.

	Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer-readable medium storing a set of instructions for wireless communication (¶ [0027] of Zhang).

	Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 46, the claim is interpreted and rejected for the same reason as set 
forth for claim 6.

	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 4, 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Kim II, and further in view of Xu et al. (US PG Pub 2018/0027457 A1, hereinafter “Xu”).
	Regarding claim 4, the combination of Zhang and Kim II does not explicitly teach wherein the target cell group setup information includes at least one of: a target cell group identifier, a primary cell identifier, a set of secondary cell identifiers, or a configuration per cell.
	In analogous art, Xu teaches wherein the target cell group setup information includes at least one of: a target cell group identifier (¶ [0054] cell IDs of MCG), a primary cell identifier (¶ [0054] cell IDs of MCG would include the cell ID of the primary cell), a set of secondary cell identifiers, or a configuration per cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Kim II to include the target cell group identifier as taught by Xu.  One would have been motivated to do so in order to identify the MCG that the UE is to synchronize with to maintain communications, thereby maintaining a user’s quality of experience.  (Xu ¶ 0056])

	Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 9, 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Kim II, and further in view of Paladugu et al. (US PG Pub 2019/0253945 A1, hereinafter “Paladugu”).
	Regarding claim 9, although Zhang teaches a reconfiguration message including an indication to switch (as stated above for claim 8, Zhang does not teach that the CG switching indication includes a cell group identifier associated with the multiple target CGs.
	In analogous art, Paladugu teaches that the reconfiguration message includes a cell group identifier associated with the multiple target CGs (¶ [0128] The RRC reconfiguration message may indicate that UE 120 is to use a SCG identifier (e.g., an identifier associated with target BS 110-2) for a primary uplink path).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfiguration message of Zhang including the switching indication such that the switching indication includes a cell group identifier associated with the multiple target CGs as taught by Paladugu.  One would have been motivated to do so in order to uniquely identify the target SCGs that the UE should be handed over to, thereby ensuring that the UE connects to the correct target SCGs which improves the UE’s quality of communications.  (Paladugu ¶¶ [0123] – [0128])

	Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth for claim 9.

	Regarding claim 49, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claims 10, 40 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Kim II, and further in view of Kim et al. (US PG Pub 2015/0271726 A1, hereinafter “Kim”).
	Regarding claim 10, the combination of Zhang and Kim II does not teach wherein the RRC reconfiguration message further includes an indication to release the multiple source CGs.
	In analogous art, Kim teaches wherein the RRC reconfiguration message further includes an indication to release the multiple source CGs (FIG. 11 RRC connection reconfiguration message 1135; ¶ [0309])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfiguration message of Zhang to include an indication to release the multiple CGs as taught by Kim.  One would have been motivated to do so in order to improve channel quality using new SeNBs, thereby improving the UE’s throughput.  (Kim ¶ [0300])

	Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth for claim 10.

	Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2022/0046494 A1 (Yiu et al.) – discloses UE capability indication for multi-connectivity handover.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413